Citation Nr: 0621493	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-29 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate 10 percent ratings for tinnitus in 
both ears.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from May 1987 to 
September 1990. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim 
seeking an increased rating from 10 percent for his service-
connected bilateral tinnitus.   

The Board notes that this case was previously the subject of 
a stay imposed by the Secretary pending VA's appeal of the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Smith v. Nicholson, 19 Vet. App. 63 (2005).  
In June 2006, after considering VA's appeal, the United 
States Court of Appeals for the Federal Circuit reversed the 
Court's decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether unilateral or 
bilateral.  Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 
19, 2006).  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of those claims consistent with VA's 
longstanding interpretation that a single 10 percent rating 
is the maximum rating available under Diagnostic Code 6260, 
regardless of whether the tinnitus is perceived as unilateral 
or bilateral.  Thus, the Board will proceed with adjudication 
of this claim.  

In an October 2001 notice of disagreement, the veteran stated 
that he wished to file a claim of service connection for 
dental trauma.  Although the RO indicated in an October 2002 
letter that this issue had already been rated, a review of 
the claims folder does not show that this was done.  The 
veteran had originally filed a claim of service connection 
for a broken jaw with loss of teeth, and while the issue of 
service connection for a broken jaw was granted in August 
2001, the issue of service connection for loss of teeth was 
not adjudicated.  In the October 2001 notice of disagreement, 
the veteran also indicated that he disagreed with the ratings 
assigned for his left knee disability and for his fractured 
nose with deviated septum, both issues which were granted in 
an October 2001 rating decision.  

However, in an August 2002 letter, the veteran indicated that 
he would be satisfied with a 70 percent combined rating for 
the injuries under appeal, and would end the appeal process 
if he were granted a 70 percent combined rating.  Thereafter, 
later that month, a decision review officer increased the 
veteran's combined rating to 70 percent.  Accordingly, the 
three aforementioned issues (service connection for dental 
trauma, and increased ratings for the veteran's left knee 
disability and for his fractured nose with deviated septum) 
are deemed to not be in appellate status.  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 10 
percent ratings for tinnitus of each ear.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2005); 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The Court has held that the VCAA is not applicable 
to matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

As set forth in more detail below, the veteran's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Neither the veteran nor his representative 
has argued otherwise.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 44 F.3d 1328 (Fed. 
Cir. 2006).  


Analysis

A review of the record indicates that in an August 2001 
rating decision, the RO granted service connection for 
bilateral tinnitus and assigned a 10 percent rating, pursuant 
to 38 C.F.R. § 4.87, Diagnostic Code 6260, the rating 
criteria for evaluating tinnitus. 

In April 2003, the veteran's representative, on behalf of the 
veteran, submitted a claim for separate 10 percent ratings 
for tinnitus of each ear.  Later that month, the RO denied 
the veteran's request because under Diagnostic Code 6260 
there is no provision for assignment of separate 10 percent 
ratings for tinnitus of each ear.  The veteran appealed that 
decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  As set forth above, VA appealed this 
decision to the Federal Circuit.  In Smith v. Nicholson, No. 
05-7168, --- F.3d. --- , 2006 WL 1667936 (C.A. Fed June 19, 
2006), the Federal Circuit concluded that the Court erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(holding that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits must be 
denied because of the absence of legal merit).  


ORDER

Entitlement to separate 10 percent ratings for tinnitus of 
each ear is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


